Citation Nr: 0726103	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a mental 
disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from October 1962 to September 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).  

In March 2003, the Board noted that the record indicated that 
the veteran filed a claim for service connection for epilepsy 
grand mal, and a VCAA notification letter was sent out in 
September 2003.  No additional material pertaining to this 
claim was found in the record.  The matter was REFERRED to 
the RO for the appropriate action.  

Also in March 2003, the Board found that evidence presented 
since a January 1978 denial of service connection for a 
mental disorder was duplicative and denied the request to 
reopen the claim.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  By an order 
dated in April 2007, the Court remanded the matter to the 
Board for compliance with instructions in a joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion asked that the Board's decision be remanded 
for adequate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA).  Specifically, the motion referenced Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  In that decision, the 
Court held that in claims to reopen a previously and finally 
disallowed claim, VA must inform claimants of the unique 
character of evidence that must be presented.  To do so, VA 
must look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id., at 10.  VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  Id., at 9.  It was asserted that although VA 
provided a VCAA notice letter in March 2002, the letter did 
not identify the basis for the previous denial, nor did it 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  The 
veteran should be provided such notice.  

The joint motion also reported that there were untranslated 
documents in the record.  Spanish is understood at the San 
Juan RO.  However, if this remand is processed at the AMC or 
other agency of original jurisdiction (AOJ), all Spanish 
documents should be translated to insure that the 
adjudicators understand the evidence before them.  

The veteran's attorney reports that he has received treatment 
at a VA facility and requests that the records be obtained 
and considered.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the 
information and evidence necessary to 
substantiate his request to reopen a 
claim for service connection for a 
mental disorder.  This should include:  
        a.  the rating criteria by which a 
disability granted service connection 
will be evaluated and how the effective 
date of that grant will be assigned;  
        b.  identify the basis for the 
previous denial in January 1978; and, 
        c.  describe what evidence would 
be necessary to substantiate the 
element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  

2.  The veteran's attorney should be 
asked to identify any relevant 
untranslated documents.  These should 
translated into English, prior to 
adjudication.  

3.  All VA clinical records and 
examination reports which are not of 
record should be obtained and 
associated with the claims file.  

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


